DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28-33, 35, and 40, and 67- 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herslow et al. (US 20110020606).
Re claim 28, Herslow et al. teaches:

Herslow teaches embossing the first layer by placing the patterned plate directly in contact with a first surface of said first layer and  pressing said plate against a first surface of said first layer so as to form a first region and a second region and after embossing then removing said plate where the first layer is non opaque plastic having an initial thickness wherein the plate forms a cavity having a size corresponding to a window and the second region is thicker than the first by an extra thickness FIG. 2B wherein first layer 104a/104b/106b is clear and subject to the toothed engraved plate pressing (the raised/embossed pattern is formed).  FIG. 3b shows varying thickness or first and second regions of different/ separated by extra thickness in a quantity to fill at least a part of the cavity, as it flows into the cavity as discussed above.  
The Examiner maintains that the layer of Herslow is capable of being used in a card having a cutout in a layer thereof, as there is nothing that precludes such a usage, as it is a layer capable of being used in a card construction.  
Re claim 29, the engraved plate has an opening through a thickness in part, to form the cavity (FIG. 2A).

Re claim 31, FIG. 2A shows a hollow.
Re claim 32, claim 21 teaches the use of thermoplastic materials which is an obvious expedient for low cost, ease of use, and acceptable materials within the industry.
Re claim 33, laminating is interpreted as hot pressing.
Re claim 35, cooling after heating is an obvious expedient to set the materials.
Re claim 40, though silent to laminating more than one layer, it would have been obvious that as per FIG. 2C there are a clear image, to have more than one clear/ transparent layer in order to view the image/ pattern.  
Re claims 67-68, the limitations have been discussed above as the method comprising manufacturing the layer is usable in a plurality of applications, as it does not include structural limitations that prevent it from being used in a card having a cutout, and thus is capable.  The Examiner notes that claim 67 is drawn to a method comprising manufacturing a layer, which is taught via claims 28+ above which is capable of such use as recited in claim 67. Re claim 68, the Examiner notes that the claim is drawn to the manufacture (item/ device), and therefore the method of forming such a device is not germane to the patentability of the device itself.  Nonetheless, such limitations have been discussed above.  
Claims 34, 37, 38, and 59-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herslow et al. in view of Genet et al. (WO2014203199), as cited by the Applicant.
Re claim 34, Herslow et al. is silent to the details of lamination/ hot pressing.

Prior to the effective filing date it would have been obvious to combine the teachings for lamination with known parameters for expected results.
Re claim 37, Genet et al., teaches the glass transaction temperature within the selected range (see whole document).  It would have been obvious to combine the teachings for the expected values of thermoplastic materials.
Re claim 38, FIG. 1 (60/10) of Genet et al. teaches such limitations.  As the compensating layer is part of the structure it is interpreted as compensating absent a more specific recitation.  
Prior to the effective filing date it would have been obvious to combine the teachings for greater protection over a security element.
Re claim 59, the teachings of Herslow et al. / Genet et al. have been discussed above.  Re claims 59-62 the limitations have been discussed above.  Finishing layers are known for security, protection, aesthetics, etc. and chip/antennas have been discussed above as a security element. A chip/ antenna is interpreted as one of a printing/ metallization/ patch.
Re claim 63, the Examiner notes that the prior art structure is capable of use in such claimed limitations.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herslow et al., as discussed above, in view of Keshura (US 20070181695).
Re claim 36, cooling after heating is an obvious expedient to set the materials.  Herslow is silent to the details of the cold press cycle (times, pressure, and temperature).
Keshura teaches cold press cycles after hot press, for transaction cards, at 60 degrees F for 16 minutes at 300 psi.  Where general conditions are taught, picking an optimum value/ range is an obvious expedient for expected results of cooling.
Therefore at the time the invention was made, it would have been obvious to combine the teachings for cooling for a finished product.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herslow et al./ Genet et al., as discussed above, in view of Smulson (US 20030008118).
Re claim 39,  the teachings of Herslow et al./ Genet have been discussed above but are silent to forming a plurality of cards/ documents at once and cutting out.  Doing so is well known and conventional in the art for mass production, but nonetheless, Smulson teaches such limitations (abstract+).
Prior to the effective filing date it would have been obvious to combine the teachings to make a plurality of cards/ documents and cut them out of a sheet/ web for mass production purposes.
Claims 40-43, 55-58, and 66  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herslow et al., as discussed above, in view of Ohta et al. (US 20040159709).
Re claims 40-42, Herslow et al. is silent to a 2 layer core structure.  
Ohta et al. teaches 2 thermoplastic sheets fused/ laminated together with an antenna and chip therein (abstract+)
Prior to the effective filing date it would have been obvious to combine the teachings for securing a circuit in between layers for security and protection.  Though silent to injecting 
Re claim 43, the limitations have been discussed above.
Re the newly added limitation about pressing ‘directly’ the Examiner notes that FIG. 3A+ that 104b/106b can read on the first layer that the pattern plate (laminating plates 80).  Further, the Examiner notes that the newly added limitations appear to be a product by process limitation and therefore the patentability depends on the product itself and no the method of production.  
Re claims 55-58, the limitations have been discussed above.  Finishing layers are known to be applied for decorations/ protection and a chip/ antenna has been discussed above as a security element.  Selecting a known thermoplastic would have been well within the ordinary skill in the art to select a material for its known properties.  Injection re claim 56 has been discussed above re claim 42.
Re claim 66, the limitations have been discussed above as they are addressed in claim 43.

Allowable Subject Matter
Claims 64-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons have been discussed in the previous Office Action.  The prior art to Genet et al. does not teach the third layer as recited in claim 64.

Additional Remarks
The Examiner notes that generally broad terms such as “corresponds” and “compensating” as recited in the amended claims does not include enough specificity to further limit the claim in a manner that is not read on by the prior art as it is not further limiting the structure.  Corresponds can mean related to in structure or participating in a relationship, nearby, adjacent, above, below, connected in function/ utility, which elements of a card are.  Compensating is met on by the presence of the layers / elements as recited.
	The Examiner notes that claim 28 is drawn to a method of comprising manufacturing a first layer, claim 67 is drawn to a method comprising manufacturing a nonopaque plastic layer (analogous to the first layer of claim 28), and claim 68 is drawn to a manufacture “for incorporation” into a card and such a manufacture is analogous to the first layer.  However, the method claims are not drawn to a method of manufacturing a card (including all the specific 
If the Applicants wants the additional limitations to various other steps in the method claim (and structure in the device claim) to be given patentable weight, then the method claims need to clearly define a specific method that includes a plurality of specific steps and for the device claim, a specific structure needs to be claimed, as opposed to reciting a method comprising manufacturing “a first layer” or a “plastic layer”.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (Hoppe et al. US 4550248 FIG. 6) and Benato (US 20110024036 for hot press molding).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887